Citation Nr: 0526075	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  01-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965 and from April 1965 to April 1982.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from a rating decision dated in February 2001 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Salt Lake City, Utah, which determined 
that new and material evidence had not been received to 
reopen the veteran's claim for service connection for 
hypertension.

In an October 2001 decision, the Board determined that new 
and material evidence had been received, reopened the 
veteran's claim for service connection for hypertension, and 
remanded the case back to the RO for further development and 
readjudication.  

In September 2003, the Board remanded the case for 
readjudication and compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 14. Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The case is now before the Board for further 
appellate consideration.

In a July 2004 VA Form 21-4138, the veteran requested a 
videoconference Board hearing regarding his service-
connection claim for hypertension; however, in light of the 
Board's decision to grant his claim, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704 (2004); Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Subsequently, in a June 2004 rating decision, the RO granted 
service connection for PTSD and assigned an initial 50 
percent disability rating.  In June 2004, the veteran 
submitted a notice of disagreement (NOD) with regard to the 
assigned rating.  In an August 2004 rating decision, the RO 
assigned an initial 70 percent rating for PTSD and awarded a 
TDIU.  Inasmuch as a 70 percent rating is not the maximum 
benefit under the VA Schedule for Rating Disabilities, this 
claim remains in controversy and is still a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Since the RO has yet to issue a 
statement of the case (SOC), the issue of entitlement to an 
initial rating in excess of 70 percent for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  VA will notify the veteran if further action is 
required on his part.

The Board observes that the veteran also has pending claims 
with regard to service connection for osteoarthritis of both 
hips and increased ratings for degenerative changes of the 
left ankle, lumbosacral strain with history of herniated 
nucleus pulpous, and subpatellar chondromalacia of the left 
knee.


FINDING OF FACT

The weight of the competent medical evidence of record 
demonstrates that the veteran's pulmonary hypertension was 
caused by lung abnormalities that began on active duty and 
has been aggravated by the veteran's service-connected 
chronic obstructive pulmonary disease (COPD), coronary artery 
disease (CAD) and diabetes mellitus.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
hypertension was incurred in service or is proximately due 
to, or aggravated, by a service-connected disability(ies).  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
service-connection claim.  The veteran was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claim.  In an October 2003 VA Form 21-4138, the 
veteran indicated that he had no more information with regard 
to his hypertension claim.   In compliance with the Board's 
September 2003 remand, in a an August 2004 letter, VA gave 
the notice required by the VCAA and asked the veteran to 
identify, or supply, records in support of his claim.  
Service, non-VA, and VA treatment records, VA examination 
reports, and various physician and lay statements also have 
been associated with the claims file.  In July, September and 
November 2004, the veteran was afforded additional VA 
examinations.  His claim was readjudicated and a supplemental 
statement of the case was issued in April 2005.  In the 
August 2004 VCAA and various duty to assist letters, the 
Board remands, the most recent SSOC, and its cover letter, VA 
notified the veteran of what information it had received and 
what information he needed to establish entitlement to 
service connection.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's September 
2003 remand with regard to the service-connection issue 
discussed in this decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to promulgation of the regulations implementing the 
provisions of the VCAA.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  As noted above, the Board 
finds that VA has substantially satisfied the duties to 
notify and assist, as required by the VCAA.  In light of the 
decision herein to grant service connection for the claimed 
disorder, the Board finds that there has been no prejudice to 
the veteran in this case that would warrant further notice or 
development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Bernard, 4 Vet. App. at 393.

Analysis

The veteran contends that he was hospitalized for a few days 
and diagnosed with hypertension in 1967, as a result he was 
placed on Valium for a number of years.  In 1984, he was 
hospitalized again, diagnosed with hypertension, and was 
prescribed Nasonex.  Finally, in 1986, a chem-screen profile 
was done.  Thus, he maintains that he has had high blood 
pressure and hypertension since 1967.
 
Service Connection

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Certain chronic diseases may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Rose v. West, 11 Vet. App. 169, 171 (1998).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, the veteran has been diagnosed with both 
essential and pulmonary hypertension.  This meets the first 
requirement for service connection, a currently diagnosed 
disorder.  Now the Board must consider whether the veteran's 
diagnosed hypertension is linked to service or a service-
connected disability.  The veteran is service connected for 
CAD, COPD, and diabetes mellitus.

There are conflicting opinions as to whether the veteran's 
hypertension was incurred in service.  The veteran's service 
medical records confirm that the veteran was hospitalized in 
1967 for tinnitus and at that time he had high blood pressure 
readings of 160/110 in the right arm and 170/120 in the left 
arm (and later 170/110) and was given Valium.  After taking 
the Valium, his blood pressure normalized.  By September 
1967, his blood pressure was 120/80.  On a March 1968 
physical examination report, the examiner noted mild 
hypertension even though the veteran's blood pressure reading 
was 130/84.  Letters received from L. H., a nurse at a 
private school where the veteran worked immediately following 
his discharge from service, noted that she began taking his 
blood pressure routinely twice per week in February 1982 
until he left the school's employment in June 1987; that his 
blood pressure was consistently elevated with his diastolic 
level always above 90 to correspond with his complaints of 
headaches, pain in the right arm, vertigo, and nausea; and 
that she had documented his high pressure to include a high 
level of 168/122 but it most generally was 144/100.  

At a June 1982 VA examination, the veteran's blood pressure 
readings in both arms was 110/64.  The VA examiner noted that 
hypertension was not found on examination.  Subsequent, non-
VA, a September 2000 VA Agent Orange examination report, and 
VA medical records show diagnoses of essential and pulmonary 
hypertension.  

In a September 2000 statement, H. R. L., M.D., F.A.C.C. 
indicated that the veteran's long-standing hypertension can 
be a precursor and contributor to CAD.  A May 2001 statement 
from the veteran's treating physician, Dr. T. C. P., revealed 
that he was treating the veteran for hypertension and CAD; 
that he had reviewed the veteran's service medical records, 
which documented evidence of hypertension in August 1967; and 
that it is a medically accepted belief that hypertension is a 
known risk factor for CAD.  Therefore, Dr. T. C. P. opined 
that it is likely that the veteran's CAD was either present 
in August 1967, or a direct result of his documented 
hypertension at that time.  

A June 2001 VA heart examiner indicated that he had reviewed 
the veteran's medical file and Dr. T. C. P.'s statement and 
that a review of the records reveals that in August 1967 the 
veteran had blood pressure readings of 160/110 in the right 
arm and 170/120 in the left arm, when he was hospitalized at 
Hill Air Force Base but there were no specific etiological 
factors determined for his hypertension.  In December 1978, 
the veteran had a blood pressure reading of 130/94; otherwise 
his in-service readings were essentially within normal 
limits.  The examiner stated that this did establish the 
presence of hypertension in service.  In July 1990, the 
veteran was hospitalized at the Alta Vista Hospital for acute 
anterior myocardial infarction (MI) for which there was 
reperfusion with the administration of TPA.  A partially 
unsuccessful angioplasty and a two-vessel coronary bypass 
procedure were performed.  Following this, the veteran had 
two more angioplasties done for recurrent angina, but no 
procedure had been done in the previous four or five years.  
Therefore, he opined that the veteran had CAD and that 
arterial hypertension, which had manifested evidently 
persistently since his military discharge, was a risk factor 
for the development of CAD. 

In December 2002, the veteran was reexamined and the VA 
hypertension examiner opined that the veteran's hypertension 
did not appear to have arisen during service by the 
documented records and that he did develop hypertension after 
service, which likely contributes to his CAD.  In support, 
the examiner noted that only a brief one-week period in 
August 1967, where the veteran was hospitalized, was his 
blood pressure documented to be elevated at any time while in 
service.  Following service, blood pressure readings were 
also largely normal until about 1985, when his blood pressure 
was noted to be 142/100.  

In an April 2004 statement, the veteran's treating VA 
physician indicated that he was being followed at the 
pulmonary clinic at the VA Medical Center for pulmonary 
hypertension and obstructive sleep apnea.  The veteran had 
supplied her with pulmonary function tests (PFTs) performed 
in 1981 and a June 1982 chest x-ray.  The PFTs reflected very 
mild chest restriction and his x-ray revealed prominent 
pulmonary arteries, most likely reflecting pulmonary 
hypertension.  She added that the veteran's chest restriction 
had worsened since his original tests in 1981 as shown on 
PFTs done in October 2003.

A July 2004 VA diabetes mellitus examiner opined that it was 
more likely than not that the veteran's CAD is secondary to 
his diabetes.  He noted that the veteran had also been 
diagnosed with hypertension and that his hypertension likely 
had a role in the development of CAD.  The examiner opined 
that it was not likely that the veteran's hypertension had 
been caused by his diabetes but added that the veteran's 
hypertension is aggravated by his diabetes.

A November 2004 VA respiratory examiner reviewed the medical 
records and reiterated the April 2004 statement from the 
veteran's treating physician about pulmonary hypertension.  
He noted that previous examination reports showed suspect 
early COPD in 1977 with a history of smoking until 1990 and 
an abnormal June 1982 chest x-ray revealed prominent left 
pulmonary artery and main pulmonary artery segment, 
suggesting pulmonary stenosis.  A 2004 VA pulmonary clinic 
note reflected pulmonary hypertension with unclear etiology, 
most probably on the basis of obstructive sleep apnea and 
past COPD; while a June 2004 discharge summary report and 
echocardiogram revealed moderate pulmonary hypertension.  A 
September 2004 VA examiner had reported COPD first diagnosed 
in 1977 and that PFTs were compatible with COPD and not sleep 
apnea.  The veteran had an acute anterior MI along with 
coronary bypass in July 1990; sleep apnea was diagnosed 
later.  The examiner added that the veteran was diagnosed 
with Type II diabetes mellitus in April 2004.  The assessment 
included: the veteran's pulmonary hypertension had been 
manifested since 1981 as described above and on the basis of 
COPD, which has worsened since 1981; obstructive sleep apnea 
has contributed to the hypertension; and acute congestive 
heart failure in June 2004 increased the veteran's pulmonary 
hypertension.  The examiner opined that the veteran's 
currently diagnosed pulmonary hypertension is caused by lung 
abnormalities beginning in active duty with COPD; that 
service-connected CAD increased his pulmonary hypertension 
with an episode of acute congestive heart failure in 2004; 
and that obstructive sleep apnea also has contributed to his 
pulmonary hypertension.

Based on the above, the Board finds that the competent 
evidence in the record supports the conclusion that the 
veteran's hypertension began during his military service, 
along with his COPD, and has been worsened by his service-
connected COPD, CAD, and diabetes.  The medical opinions of 
record, particularly the more recent ones, persuade the Board 
that the onset of his hypertension coincides with the 
veteran's military service and the onset of his COPD.  There 
is only one VA examiner who has offered a contrary opinion, 
the December 2002 examiner, but that examiner focused his 
attention on essential hypertension and did not discuss 
pulmonary hypertension at all.  Even so, the December 2002 
opinion is rebutted by the May 2001 opinion from the 
veteran's treating physician and the June 2001 VA heart 
examiner, who linked the onset of hypertension to active 
military service.  Moreover, it is clear from the more recent 
examiners' opinions that three of the veteran's service-
connected disabilities -- COPD, CAD, and diabetes  --  have 
aggravated or worsened the veteran's pulmonary hypertension.  
The 2004 VA opinions are comprehensive, took into account the 
veteran's medical history and pertinent treatment history, 
and offer well-reasoned analyses in favor of service 
connection.  Although lay observation is not sufficient to 
establish a medical diagnosis or causation, the veteran 
supplemented the record with lay statements.

Resolving all doubt in the veteran's favor, the Board 
concludes that there is competent medical evidence showing 
that the veteran's hypertensive had its onset in service and 
has been aggravated by three of the veteran's service-
connected disabilities.  Thus, the Board finds that service 
connection is warranted for hypertension.  38 C.F.R. 
§§ 3.102, 3.303, 3.310.


ORDER

Service connection for hypertension is granted.


REMAND

In a June 2004 rating decision, the RO granted service 
connection for PTSD and assigned an initial disability rating 
of 50 percent, which was later increased to 70 percent in an 
August 2004 rating decision.  Although the veteran filed a 
timely NOD with regard to the initial rating assigned in July 
2004, the record does not contain a separate SOC discussing 
this issue.  Where the Board finds an NOD has been submitted 
to a matter that has not been addressed in an SOC, the issue 
should be remanded to the RO for appropriate action.  
Manlincon, 12 Vet. App. at 240-41.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

The VA should issue the veteran a 
statement of the case as to the issue of 
entitlement to an initial rating in 
excess of 70 percent for PTSD.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The VA should allow the veteran and his 
representative, if any, the requisite 
period of time for a response.

The purpose of this remand is to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


